DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/24/2018, the claims filed on 2/9/2022, the Terminal Disclaimer filed on 5/18/2022, and the interview conducted on 5/19/2022.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shan He (reg. No. 68083) on 5/19/2022.

The application has been amended as follows: 




Please amend the claim set, filed on 2/9/2022, with the following amendments:

1.	(Currently Amended) A method that includes one or more processing devices performing operations comprising: 
training model 
accessing training vectors having elements representing 
adjusting parameters of the neural network model to minimize a modified loss function comprising a loss function of the neural network model and a path constraint, the path constraint requiring a monotonic relationship between (i) values of each predictor variable from the training vectors and (ii) the training outputs of the training vectors; 
determining, using the trained neural network model, a risk indicator for a target entity from predictor variables associated with the target entity; and
transmitting, to a remote computing device, a responsive message including the risk indicator for the target entity.

2.	(Original) The method of claim 1, wherein the neural network model comprises at least an input layer, one or more hidden layers, and an output layer, and wherein the parameters for the neural network model comprise weights of connections among the input layer, the one or more hidden layers, and the output layer.

3. 	(Original) The method of claim 2, wherein the path constraint comprises, for each path comprising a respective set of nodes across the layers of the neural network model from the input layer to the output layer, a positive product of the respective weights applied to the respective set of nodes in the path. 

4.	(Original) The method of claim 1, wherein the path constraint is approximated by a smooth differentiable expression in the modified loss function.

5.	(Currently Amended) The method of claim 4, wherein the smooth differentiable expression is introduced into the modified loss function through a hyperparameter, and wherein training the neural network model further comprises:
	setting the hyperparameter to a random initial value prior to performing the adjustment; and 
	

6.	(Previously presented) The method of claim 5, wherein the training process further comprises:
determining a value of the loss function of the neural network model based on the particular set of parameter values associated with the random initial value of the hyperparameter;
determining that the value of the loss function is greater than a threshold loss function value;
updating the hyperparameter by decrementing the value of the hyperparameter; and
determining an additional set of parameter values for the neural network model based on the updated hyperparameter.

7.	(Previously presented) The method of claim 5, wherein the training process further comprises:
determining that the path constraint is violated by the particular set of parameter values for the neural network model;
updating the hyperparameter by incrementing the value of the hyperparameter; and
determining an additional set of parameter values for the neural network model based on the updated hyperparameter.

8.	(Original) The method of claim 5, wherein the hyperparameter is a Lagrangian multiplier. 

9.	(Currently Amended) A system comprising: 
a processing device; and
a memory device in which instructions executable by the processing device are stored for causing the processing device to:
trainingmodel 
accessing training vectors having elements representing 
adjusting parameters of the neural network model to minimize a modified loss function comprising a loss function of the neural network model and a path constraint, the path constraint requiring a monotonic relationship between (i) values of each predictor variable from the training vectors and (ii) the training outputs of the training vectors; 
determining, using the trained neural network model, a risk indicator for a target entity from predictor variables associated with the target entity; and
transmit, to a remote computing device, a responsive message including the risk indicator for the target entity.

10.	(Original) The system of claim 9, wherein the neural network model comprises at least an input layer, one or more hidden layers, and an output layer, and wherein the parameters for the neural network model comprise weights of connections among the input layer, the one or more hidden layers, and the output layer.

11. 	(Original) The system of claim 10, wherein the path constraint comprises, for each path comprising a respective set of nodes across the layers of the neural network model from the input layer to the output layer, a positive product of the respective weights applied to the respective set of nodes in the path. 

12. 	(Currently Amended) The system of claim 9, wherein the 

13.	(Original) The system of claim 9, wherein the path constraint is approximated by a smooth differentiable expression in the modified loss function, and wherein the smooth differentiable expression is introduced into the modified loss function through a hyperparameter. 

14.	(Currently Amended) The system of claim 13, wherein the training process further comprises, adding one or more regularization terms into the modified loss function through the hyperparameter, wherein the one or more regularization terms represent quantitative measurements of the parameters of the neural network model, wherein the adjustment comprises adjusting the parameters of the neural network model so that a value of the modified loss function with the regularization terms in a current iteration is smaller than the value of the modified loss function with the regularization terms in another iteration. 

15.	(Currently Amended) The system of claim 14, wherein the one or more regularization terms comprise one or more of:
	a function of an L-2 norm of a weight vector comprising [[the]] weights of the neural network model, and 
	a function of an L-1 norm of the weight vector.

16.	(Currently Amended) A non-transitory computer-readable storage medium having program code that is executable by a processor device to cause a computing device to perform operations, the operations comprising:
training model 
accessing training vectors having elements representing training predictor variables and training outputs, wherein a particular training vector comprises (i) particular values for the predictor variables, respectively, and (ii) a particular training output corresponding to the particular values, and
adjusting parameters of the neural network model to minimize a modified loss function comprising a loss function of the neural network model and a path constraint, the path constraint requiring a monotonic relationship between (i) values of each predictor variable from the training vectors and (ii) the training outputs of the training vectors; 
determining, using the trained neural network model, a risk indicator for a target entity from predictor variables associated with the target entity; and
transmitting, to a remote computing device, a responsive message including the 

17.	(Original) The non-transitory computer-readable storage medium of claim 16, wherein the path constraint is approximated by a smooth differentiable expression in the modified loss function.

18.	(Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the smooth differentiable expression is introduced into the modified loss function through a hyperparameter, and wherein training the neural network model further comprises:
	setting the hyperparameter to a random initial value prior to performing the adjustment 
	

19.	(Previously presented) The non-transitory computer-readable storage medium of claim 18, wherein the training process further comprises, adding one or more regularization terms into the modified loss function through the hyperparameter, wherein the one or more regularization terms represent quantitative measurements of the parameters of the neural network model, wherein adjusting the parameters of the neural network model is performed so that a value of the modified loss function with the regularization terms in a current iteration of adjusting is smaller than the value of the modified loss function with the regularization terms in another iteration of adjusting. 

20.	(Original) The non-transitory computer-readable storage medium of claim 16, 
wherein the neural network model comprises at least an input layer, one or more hidden layers, and an output layer, 
wherein the parameters for the neural network model comprise weights of connections among the input layer, the one or more hidden layers, and the output layer, and 
wherein the path constraint comprises, for each path comprising a respective set of nodes across the layers of the neural network model from the input layer to the output layer, a positive product of the respective weights applied to the respective set of nodes in the path.



Reasons for Allowance

Claims 1-20, in view of the Examiner’s Amendment above as well as the Terminal Disclaimer filed on 5/18/2022, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 9, and 16

Training a neural network by adjusting parameters of the neural network model to minimize a modified loss function comprising a loss function of the neural network model and a path constraint, the path constraint requiring a monotonic relationship between (i) values of each predictor variable from the training vectors and (ii) the training outputs of the training vectors; and determining, using the trained neural network model, a risk indicator for a target entity from predictor variables associated with the target entity, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record McBurnett (WO 2016160539) discloses generating or optimizing a neural network for risk assessment, but fails to disclose training a neural network by adjusting parameters of the neural network model to minimize a modified loss function comprising a loss function of the neural network model and a path constraint, the path constraint requiring a monotonic relationship between (i) values of each predictor variable from the training vectors and (ii) the training outputs of the training vectors; and determining, using the trained neural network model, a risk indicator for a target entity from predictor variables associated with the target entity, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Applicant’s arguments and amendments, filed on 2/9/2022, and in view of the Terminal Disclaimer filed on 5/18/2022, in regards to the nonstatutory double patenting rejection of the claims have been fully considered and are persuasive.  Accordingly, the nonstatutory double patenting rejection of the claims is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127